Citation Nr: 0613040	
Decision Date: 05/04/06    Archive Date: 05/15/06	

DOCKET NO.  02-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, beginning February 12, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO), which established entitlement to 
service connection for PTSD, initially evaluated as 10 
percent disabling effective from February 17, 2000.  During 
the pendency of the veteran's appeal, the RO increased the 
disability evaluation for PTSD to 30 percent, effective from 
February 12, 2002.

The veteran testified before the undersigned at hearing in 
October 2002; a transcript of the hearing has been associated 
with the claims file.

The case was previously before the Board in July 2003, at 
which time the case was remanded for additional development.  
The development having been completed the case is once again 
before the Board for adjudication of the claims on appeal.

Because a claim on appeal involves a request for a higher 
rating following the initial grant of service connection the 
Board has characterized that in light of the distinction 
noted in Fenderson v. West, 12 Vet App 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period between February 17, 2000 and February 11, 
2002, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to symptoms such as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events) or more 
severe symptomatology was not demonstrated.

3.  For the period from February 12, 2002, a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of long - and 
short-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; together with difficulty in establishing or maintaining 
effective work and social relationships), or more severe 
symptomatology has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met at any time between 
February 17, 2000, the effective date of the grant of service 
connection, and February 11, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met at any time since February 
12, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).

A VCAA notice letter was most recently provided in January 
2004.  The first three of Pelegrini's content of notice 
requirements clearly have been met in this case. With respect 
to the fourth requirement, the Board notes that the veteran 
has not explicitly been advised to provide any evidence in 
his possession that pertains to his claim.  However, the 
claims file reflects that the veteran has submitted in 
support of his claim pertinent medical records that he had in 
his possession.  Given that fact, as well as the RO's 
instructions to him, as noted above, the Board finds that the 
veteran has, effectively, been put on notice to provide any 
evidence in his possession that pertains to his claim.  As 
such, and on these facts, the RO's omission is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20. 1102 (2005).]

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the February 2002 rating action on appeal.  
Nevertheless, the Board finds that any lack of full, pre- 
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Also recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  In this case, the 
veteran was awarded entitlement to service connection for 
PTSD from the date that he claimed the disorder, and he was 
informed that the increased rating from 10 percent to 30 
percent reflected when his disability increased in severity, 
which is the pertinent applicable criteria for an effective 
date for an increased rating.  See April 2000 SSOC.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial rating 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found).  See Fenderson, 12 Vet. App. at 126.

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  The rating criteria 
provide that a 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (2005).

Factual Background

The veteran filed for service connection for PTSD inter alia 
in February 2000.  In August 2000 the veteran was afforded a 
VA mental disorders examination.  There was no diagnosis of 
any pathology on Axis I.  The examiner noted the possibility 
that the veteran may have suffered from PTSD in the past; 
however, he did not meet the criteria for a diagnosis at the 
time of that examination.

On November 14, 2000 the veteran attended group sessions and 
reacted to the discussion group in a positive manner.  He was 
involved in the discussions.  He was friendly, cooperative, 
supportive of his peers.  He reported having a positive 
experience in the group.  Participation in the group sessions 
over the next several months reflects the veteran was 
essentially emotionally stable and cooperative.

On a counseling evaluation report from November 20, 2000, the 
veteran's mental status was evaluated, and the only 
abnormality noted was that his affect was reported as labile.  
He reported difficulty sleeping, intrusive thoughts as well 
as flashbacks of experiences in Vietnam.  He reported the 
absence of interaction with family members and complaints of 
intense anger and rage.  He reportedly had never had any 
treatment or a diagnosis prior to this visit.  He also 
reported that his brother had died the previous day (November 
19, 2000).  The assessment for Axis I was PTSD and major 
depressive depression, recurrent, moderate.  A Global 
Assessment of Functioning (GAF) of 50 was reported.  
Curiously, the examiner noted that the veteran was "not 
notably labile or inappropriate".  He reported being 
distraught over the murder of a grandmother killed in Vietnam 
(but no mention was made as to the death of the veteran's 
brother on the previous day).  Outpatient treatment records 
from the previous week noted that the veteran continued with 
the PTSD group to reduce isolation and provide support.  On 
the day of the assessment, November 20, 2000, the veteran 
attended individual therapy session.  The veteran discussed 
his dispositive feelings and his willingness to make a 
commitment by attending group sessions.  He was assessed for 
risk, and none was noted.  

The veteran was hospitalized from April 1, 2001, through May 
15, 2001, being admitted for post-traumatic stress disorder 
assessment.  His symptoms included nightmares, isolation, 
hypersensitivity and intrusive thoughts.  Examination 
revealed the veteran was cooperative, friendly and courteous 
with good eye contact.  His mood was mild to moderately 
dysphoric/depressed.  He showed no signs of psychotic 
thinking or hallucinations.  He had no delusions.  His 
judgment was intact.  His global assessment of functioning 
was 53 and he was discharged to the PTSD rehab clinic on May 
15, 2001.  A temporary total rating was assigned for the 
period of hospitalization.

The veteran was afforded a VA examination in October 2001.  
Diagnosis was post-traumatic stress disorder and a global 
assessment of functioning of 71 was assigned.  The veteran 
described having feelings of intrusive thoughts about Vietnam 
and flashbacks as well as nightmares having to do with his 
combat experiences.  The examiner characterized such as 
symptoms of moderate intensity in the past and more recently 
as very mild.  The examiner noted more serious problems when 
the veteran first returned from Vietnam.  However, as of 
early 2001 he was still experiencing nightmares and 
flashbacks several times a month and was having trouble 
sleeping.  At the time of the examination, the veteran 
described nightmares and flashbacks as well as intrusive 
thoughts recurring on an infrequent basis and the veteran did 
not regard them as severe.  He did describe having some 
periods of moderate depression which he felt was due to 
failed relationships with women.  Much of his working career 
was spent selling life-insurance and  in recent years he sold 
real estate; however, he has not been successful in these 
endeavors.  He was alert and cooperative, there was no 
thought disorder and there was no affective disturbance.  The 
examiner also noted that residual symptoms were very mild.  
The examiner noted problems with the veteran's productivity 
which the examiner attributed to a poor choice of career, 
personality traits and past periods of depression which may 
have been factors.

On February 12, 2002, the veteran requested to be seen in the 
mental health clinic as he reported that he was experiencing 
depression, intrusive thoughts, anger, numbing thoughts and 
avoidance.  

The veteran was afforded another VA examination in March 
2002.  He reported continuing with individual counseling as 
well as attending combat veterans group therapy.  He 
described therapy as very beneficial.  Since his 
hospitalization, he felt more socially capable and has been 
able to go to the movies and attend church.  He reported 
being homeless but that he was in transitional housing from 
May 2001 to the date of the examination.  He reported that he 
had no "significant other" in his life and had trouble 
keeping relationships going because he tended to shut down.  
He described supportive relationships with his family and a 
limited group of friends.  He reportedly worked in real 
estate for several years but has not had a sale or rental 
since September 2001, which caused him a great deal of 
frustration and stress.  He felt as though his PTSD symptoms 
were keeping him from succeeding vocationally.  On mental 
status examination his thought processes were logical and 
coherent, he did not report or exhibit delusions or 
hallucinations.  He was judged to be fully alert and 
oriented.  Although tearful at times his affect was 
appropriate and mood was depressed.  Rate and flow of speech 
was normal.  He reported short-term memory loss and poor 
ability to concentrate due to feeling overwhelmed.  He seemed 
to have a good recall of his personal history.  He was 
reportedly being treated for thyroid cancer.  Diagnosis was 
post-traumatic stress disorder, moderate, major depressive 
disorder, recurrent, moderate.  GAF was reported as 52.  The 
examiner felt that his symptoms of PTSD were worse than they 
were at his last C&P examination.  The examiner also felt 
that it was common for patients with PTSD to experience a 
temporary increase in symptoms while in commencement of 
treatment.  The examiner said it was more likely than not 
that the veteran's social and vocational difficulties were 
due to his PTSD and mood disorder.  Outpatient treatment 
records record the veteran's participation in PTSD group 
sessions.  His affect was reported as somewhat constricted, 
but his mood was appropriate.  He was friendly, cooperative 
and supportive of his peers.  He discusses with peers the job 
he took with the veteran's industries.  He gets support from 
his peers who wish him well.  Other outpatient records 
reflect that the veteran keeps working at resolving his 
problems and reporting that he won't quit "he intends to 
succeed."

The veteran was afforded another VA examination, August 2004.  
He reported persistent symptoms of PTSD, including intrusive 
memories of killings that he observed in Vietnam.  He claimed 
being depressed most of the time, he recalled having 
nightmares but did not recall details of the nightmares.  He 
reported getting nervous and restless about his living 
situation and job.  He denied conflicts of supervisors and 
hotel guests.  He tried to remain isolated and did not 
associate with people.  He reported a few incidents in which 
he heard voices.  Although currently single, and never 
married, the veteran has one 36-year old son who is married 
with three children.  He is very close to his son and 
grandchildren.  In addition, he was very close to his 
brother, sister and nephew.  He talks with them often and 
visits his son and grandchildren.  He has a few close friends 
in whom he can confide that he knows a lot of other people 
for casual conversation.  Most of the time he remains 
isolated and the sometimes he watches movies alone or with 
his grandchildren.  He has learned to deal with social 
situations without confrontation or fighting.  He is 
currently working as a security guard and denies missing time 
from work.  He reports being a dependable, good worker, 
without any conflicts with supervisors, guests or any major 
problems with co-workers.  On the mental status portion of 
the examination there was no impairment of a process or 
communication.  There were no delusions, but the veteran 
reported hallucinations occasionally.  His behavior was 
appropriate and he denied past suicidal thoughts, ideation, 
plan or intent.  He was able to maintain personal hygiene, 
basic activities of daily living.  He was oriented to person, 
place and time.  His memory was cognitively intact.  Speech 
was clear, coherent and non-pressured.  The examiner 
characterized his employability as fair.  Axis I diagnosis 
was PTSD, moderate, chronic.  His global assessment of 
functioning was reported as 52.  In the examiner's opinion 
the veteran exhibited some improvement in impulsive anger and 
ability to cope better with adverse situations but because of 
the recent Iraq war, symptoms were exacerbated and he felt 
depressed and nervous.

Analysis

The Board also points out that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

Turning first to the question of whether the veteran is 
entitled to a higher initial rating, the Board notes that the 
veteran has been assigned a 10 percent rating for the period 
from February 17, 2000 to February 11, 2002.  During that 
period, the veteran was described as friendly, cooperative, 
supportive of his peers.  He was described as committed to 
attending group sessions and described as emotionally stable 
and cooperative.  Such a description of symptoms fits well 
within the range of a 10 percent disability evaluation as 
defined by the pertinent diagnostic criteria.  

On the other hand, the Board observes that a November 2000 
counseling evaluation report assigned a GAF of 50, which is 
reflective of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  The Board notes 
that the symptomatology described as warranting such a score 
are much more serious than was manifested at that time, and 
the Board additionally observes that such a GAF score is 
entirely inconsistent with how the veteran was routinely 
represented in outpatient treatment records.  Moreover, the 
November 20, 2000 examination report is internally 
inconsistent as well with respect to reported affect.  
Furthermore, while the veteran's brother had died the 
previous day, the examiner did not even factor that 
experience into the analysis.  Accordingly, the Board 
considers that the November 20, 2000 examination result is 
inconsistent with the other evidence of record.  

Certainly, the record does not demonstrate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events) or more severe 
symptomatology such that any higher evaluation would be 
warranted or approximated.

Moreover, the veteran was assigned a GAF of 71 during this 
period.  GAF scores ranging between 71 to 80 reflect that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) and result in no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
In this case, the reported symptomatology at that time is 
consistent with that assigned GAF score.  

As for the period prior to February 12, 2002, only mild 
symptoms were associated with the veteran's PTSD, and no more 
impairment is demonstrated or approximated than is 
contemplated by the 10 percent rating assigned for that 
period.  As the criteria for the next higher, 30 percent 
rating for PTSD are not met prior to February 12, 2002, it 
follows that the criteria for an even higher rating during 
this time frame are, likewise, not met.

For the period from February 12, 2002, the RO has assigned a 
30 percent evaluation, coinciding with when the veteran 
reported increased symptomatology.  The examiner who 
conducted the March 2002 examination corroborated a worsening 
of symptomatology.  Notwithstanding, the Board emphasizes 
that, since February 12, 2002, there simply is no evidence of 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long - and short-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; together with difficulty in establishing 
or maintaining effective work and social relationships), or 
more severe symptomatology such as to warrant at least the 
next higher 50 percent rating.  

Under these circumstances, the Board finds the record 
presents no basis for assignment of more than an initial 10 
percent rating for PTSD, for the period prior to February 12, 
2002, and no more than a 30 percent rating for PTSD since 
February 12, 2002.  As such, there is further no basis for 
additional staged ratings, pursuant to Fenderson, and higher 
ratings during each period under consideration must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against a higher rating 
during each period, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for PTSD, for the 
period between February 17, 2000 and February 11, 2002, is 
denied.

A rating in excess of 30 percent for PTSD, for the period 
from February 12, 2002, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


